DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

Claims 26-50 are pending in the application. 

Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.
On pages 9-11 of the Remarks, the applicant submits that Park does not teach or suggest that the first set of one or more PUCCH resources is to carry the CSI report in a first format, and the scheduling request (SR) information is initially configured to be carried in a second format different from the first format and, thus, the combination of Yokomakura and Park does not teach or suggests each and every feature of claim 26. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 30, 31, 33-36, 40-45, 48, and 50  are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. (US 2018/0234225) in view of Park et al. (US 2020/0146037).
Regarding claims 26 and 45, Yokomakura discloses or suggests an apparatus to be employed in a user equipment (UE) in a new radio (NR) and one or more non-transitory computer-readable media having instructions (see at least paragraphs 387 and 388) that, when executed, cause the user equipment to perform a method, the apparatus and the method comprising:
processing circuitry (see at least paragraph 386) to:
receive, via a higher layer above a physical layer, a pucch-CSI-ResourceList to indicate a first set of one or more physical uplink control channel (PUCCH) resources for a single channel state information (CSI) report (see at least paragraphs 192-201, the base station indicates a PUCCH resource for the terminal device through higher layer signaling, where CSI, SR, and/or HARQ-ACK are transmitted with the PUCCH resource, where the indication corresponds to the pucch-CSI-ResourceList) and a multi-CSI-PUCCH-ResourceList to indicate a second set of one or more PUCCH resources for multiple CSI reports, where the first set of one or more PUCCH resources is to carry the CSI report in a first format (see at least paragraphs 163-183, 193-201 and 206, the base station indicates a PUCCH resource for the terminal device through higher layer signaling, where different PUCCH resources are used for multiple CSI reports using the same PUCCH format, where the indication corresponds to the multi-CSI-PUCCH-ResourceList);

interface circuitry (see at least Fig. 9 and paragraph 313), coupled with the processing circuitry, to cause transmission of the multiplexed UCI to a base station on the determined PUCCH resource (see at least paragraphs 183, 202-206, and 211, the terminal device reports the CSI using the third PUCCH resource and the fourth PUCCH format, where PUCCH format 4 is defined for HARQ-ACK, SR, and one or multiple CSI reports).
Yokomakura does not explicitly disclose that a CSI report is multiplexed in a same symbol with scheduling request (SR) information in the first format different from a second format that is initially configured to carry the SR information. 
Park, from the same or similar fields of endeavor, discloses or suggests that a CSI report is multiplexed in a same symbol with scheduling request (SR) information in the first format different from a second format that is initially configured to carry the SR information (see at least paragraphs 191-199 and 203, SR, CSI, and ACK/NACK are transmitted in the same symbol, where the SR and the UCI are transmitted in combination in a single PUCCH resource (notably, the PUCCH format may be different from a PUCCH format for SR only or UCI only)).


Regarding claims 30 and 48, Yokomakura discloses or suggests that the determined PUCCH resource includes a number of physical resource blocks (PRBs), and the number of PRBs is less than or equal to 16 (see at least Fig. 2 and paragraphs 142 and 143, the number of PRBs is 6 or 15 when the cell bandwidth is 1.4 MHz or 3 MHz, which is defined by 3GPP LTE standards);
regarding claim 31, the multiplexed UCI includes the CSI report multiplexed with hybrid automatic repeat request-acknowledgement (HARQ-ACK) information and the SR information, and where the HARQ-ACK information is in response to a physical downlink channel (PDSCH) reception without a corresponding PDCCH (see at least paragraph 192-201 and 211, the terminal is configured with a PUCCH resource, where CSI, SR, and HARQ-ACK are transmitted with the PUCCH resource for the transmission of uplink control information, where the configuration is through higher layer signaling without PDCCH);
regarding claim 33, the multiplexed UCI includes the CSI report, hybrid automatic repeat request-acknowledgement (HARQ-ACK) information, and the SR information (see at least paragraphs 192-201 and 211, the terminal is configured with a PUCCH resource, where CSI, SR, and/or HARQ-ACK are transmitted with the PUCCH resource for the transmission of uplink control information);
regarding claims 34 and 50, the PUCCH resource is determined from the first set of PUCCH resources based on a PUCCH resource indicator field in a downlink control information (DCI) (see at least paragraphs 190-193); and
regarding claim 35, the processing circuitry is to cause the UE to drop at least a part of the CSI report or the SR information in the multiplexed UCI, depending on the pre-defined priority rule to form a combined payload carried by the determined PUCCH resource (see at least paragraphs 264 and 276-278).

Regarding claim 36, Yokomakura discloses or suggests one or more non-transitory computer-readable media having instructions (see at least paragraphs 387 and 388) that, when executed, cause a base station in a new radio (NR) system to:
determine configurations of a pucch-CSI-ResourceList to indicate a first set of one or more physical uplink control channel (PUCCH) resources for a single channel state information (CSI) report (see at least paragraphs 192-201, the base station indicates a PUCCH resource for the terminal device through higher layer signaling, where CSI, SR, and/or HARQ-ACK are transmitted with the PUCCH resource, where the indication corresponds to the pucch-CSI-ResourceList) and a multi-CSI-PUCCH-ResourceList to indicate a second set of one or more PUCCH resources for multiple CSI reports, where the first set of one or more PUCCH resources is to carry the CSI report in a first format (see at least paragraphs 163-183, 193-201 and 206, the base station indicates a PUCCH resource for the terminal device through higher layer signaling, where different PUCCH resources are used for multiple CSI reports using the same PUCCH format, where the indication corresponds to the multi-CSI-PUCCH-ResourceList);

receive a multiplexed uplink control information (UCI) carried by a PUCCH resource selected from the first set of PUCCH resources configured by the pucch-CSI-ResourceList, where the UCI includes the CSI report multiplexed with scheduling request (SR) information (see at least paragraphs 175-183, 202-206, and 211, the terminal device reports the CSI to the base station using the third PUCCH resource and the fourth PUCCH format, where PUCCH format 2 is defined for a CSI report multiplexed with HARQ-ACK and PUCCH format 3 or 4 is defined for HARQ-ACK, SR, and one or multiple CSI reports).
Yokomakura does not explicitly disclose that a CSI report is multiplexed in a same symbol with scheduling request (SR) information. 
Park, from the same or similar fields of endeavor, discloses or suggests that a CSI report is multiplexed in a same symbol with scheduling request (SR) information in the first format different from a second format that is initially configured to carry the SR information (see at least paragraphs 191-199 and 203, SR, CSI, and ACK/NACK are transmitted in the same symbol, where the SR and the UCI are transmitted in combination in a single PUCCH resource (notably, the PUCCH format may be different from a PUCCH format for SR only or UCI only)).


Regarding claim 40, Yokomakura discloses or suggests that the CSI report includes a channel quality indicator (CQI), a pre-coding matrix indicator (PMI), a CSI resource indicator (CRI), a rank indicator (RI), a layer 1-reference signal received power (L1-RSRP), or a beam realted information (see at least paragraph 60);
regarding claim 41, the instructions, when executed, further cause the base station to transmit or cause to transmit a downlink control information (DCI) including a PUCCH resource indicator field for the UE to select the PUCCH resource from the first set of PUCCH resources (see at least paragraphs 190-193);
regarding claim 42, the multiplexed UCI includes the CSI report multiplexed with hybrid automatic repeat request-acknowledgement (HARQ-ACK) information and the SR information (see at least paragraph 192-201 and 211, the terminal is configured with a PUCCH resource, where CSI, SR, and HARQ-ACK are transmitted with the PUCCH resource for the transmission of uplink control information), and the HARQ-ACK information is scheduled by a physical downlink shared channel (PDSCH), or generated periodically without being scheduled by a PDSCH (see at least paragraphs 58 and 151);
regarding claim 43, the multiplexed UCI includes the CSI report multiplexed with hybrid automatic repeat request-acknowledgement (HARQ-ACK) information and the SR information (see at least paragraph 192-201 and 211, the terminal is configured with a PUCCH resource, 
regarding claim 44, the multiplexed UCI includes the CSI report multiplexed with hybrid automatic repeat request-acknowledgement (HARQ-ACK) information and the SR information (see at least paragraph 192-201 and 211, the terminal is configured with a PUCCH resource, where CSI, SR, and HARQ-ACK are transmitted with the PUCCH resource for the transmission of uplink control information), and the HARQ-ACK information is in response to a physical downlink shared channel (PDSCH) reception indicating semi-persistently scheduled (SPS) PDSCH release (see at least paragraphs 58, 62, and 94).

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. (US 2018/0234225) in view of Park et al. (US 2020/0146037) as applied to claim 26 above, and further in view of Shen (US 2018/0331743).
Regarding claim 27, Yokomakura discloses or suggests that the determined PUCCH resource is a first PUCCH resource for the multiplexed UCI that includes the CSI report multiplexed with hybrid automatic repeat request-acknowledgement (HARQ-ACK) information and the SR information, where the HARQ-ACK information is first HARQ-ACK information, where the SR information is first SR information, where the multiplexed UCI is a first multiplexed UCI (see at least paragraphs 192-201 and 211, the terminal is configured with a 
determine one or more second PUCCH resources for multiple CSI reports from the second set indicated by the multi-CSI-PUCCH-ResourceList for a second UCI that includes the multiple CSI reports (see at least paragraphs 192-201 and 211, the terminal device is configured with a PUCCH resource, where CSI, SR, and/or HARQ-ACK are transmitted with the PUCCH resource for the transmission of uplink control information, where different PUCCH resources are used for multiple CSI reports using the same PUCCH format, where the indication corresponds to the multi-CSI-PUCCH-ResourceList);
where the interface circuitry is further to cause transmission of the second UCI to the base station on the one or more second PUCCH resources (see at least paragraph 206).
Yokomakura in view of Park does not explicitly disclose a multiplexed UCI that includes the multiple CSI reports multiplexed with at least one of a second HARQ-ACK information or a second SR information.
Shen, from the same or similar fields of endeavor, discloses or suggests a multiplexed UCI including the multiple CSI reports multiplexed with at least one of a second HARQ-ACK information or a second SR information (see at least Fig. 6 and paragraphs 98, 105, 112, 193, and 194, multiplexing and transmitting multiple CSI reports with HARQ-ACK bits).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Shen in to the invention of Yokomakura in view of Park in order to configure HARQ-ACK and multiple CSI reports using one PUCCH (see at least paragraph 98 of Shen).

Regarding claim 37, Yokomakura discloses or suggests that the selected PUCCH resource is a first PUCCH resource for the multiplexed UCI that includes the CSI report multiplexed with hybrid automatic repeat request-acknowledgement (HARQ-ACK) information and the SR information, where the HARQ-ACK information is first HARQ-ACK information, where the SR information is first SR information, where the multiplexed UCI is a first multiplexed UCI (see at least paragraphs 192-201 and 211, the terminal is configured with a PUCCH resource, where CSI, SR, and HARQ-ACK are transmitted with the PUCCH resource for the transmission of uplink control information), where the HARQ-ACK information is first HARQ-ACK information, where the SR information is first SR information, where the multiplexed UCI is a first  multiplexedUCI (see at least paragraphs 192-201 and 211, the terminal is configured with a PUCCH resource, where CSI, SR, and/or HARQ-ACK are transmitted with the PUCCH resource for the transmission of uplink control information), and the instructions, when executed, further cause the base station to:
receive a second UCI carried by one or more second PUCCH resources selected from the second set of PUCCH resources configured by the multi-CSI-PUCCH-ResourceList, where the second UCI includes the multiple CSI reports (see at least paragraphs 192-201 and 211, the terminal is configured with a PUCCH resource, where CSI, SR, and/or HARQ-ACK are transmitted with the PUCCH resource for the transmission of uplink control information, where different PUCCH resources are used for multiple CSI reports using the same PUCCH format, where the indication corresponds to the multi-CSI-PUCCH-ResourceList).

Shen, from the same or similar fields of endeavor, discloses or suggests a multiplexed UCI that includes the multiple CSI reports multiplexed with at least one of a second HARQ-ACK information or a second SR information (see at least Fig. 6 and paragraphs 98, 105, 112, 193, and 194, multiplexing and transmitting multiple CSI reports with HARQ-ACK bits).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Shen in to the invention of Yokomakura in view of Park in order to configure HARQ-ACK and multiple CSI reports using one PUCCH (see at least paragraph 98 of Shen).

Claims 28, 29, 38, 39, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. (US 2018/0234225) in view of Park et al. (US 2020/0146037), and further in view of Baldemair et al. (US 2020/0084761).
Regarding claims 28, 38, and 46, Yokomakura in view of Park discloses all of the subject matter of the claimed invention except that the determined PUCCH resource for the multiplexed UCI is to have PUCCH format 2 resource 0, PUCCH format 3 resource 0, or PUCCH format 4 resource 0, depending on a total payload of the plurality of UCIs to be transmitted in the multiplexed UCI, and a payload size capacity of the PUCCH format 2 resource 0, the PUCCH format 3 resource 0, or the PUCCH format 4 resource 0.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Baldemair in to the invention of Yokomakura in view of Park in order to provide better support for combined UCI transmissions, which leads to less dropping of certain UCI types and better link performance of combined UCI transmissions (see at least paragraph 18 of Baldemair).

Regarding claims 29, 39, and 47,  Yokomakura in view of Park discloses all of the subject matter of the claimed invention except that the determined PUCCH resource for the multiplexed UCI is to have PUCCH format 2 resource j+1, PUCCH format 3 resource j+1, or PUCCH format 4 resource j+1, if a total payload of the plurality of UCIs to be transmitted in the multiplexed UCI is greater than a capacity of PUCCH format 2 resource j, PUCCH format 3 resource j, or PUCCH format 4 resource j, and less than or equal to a capacity of the PUCCH format 2 resource j+1, the PUCCH format 3 resource j+1, or the PUCCH format 4 resource j+1, where j is an integer.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Baldemair in to the invention of Yokomakura in view of Park in order to provide better support for combined UCI transmissions, which leads to less dropping of certain UCI types and better link performance of combined UCI transmissions (see at least paragraph 18 of Baldemair).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. (US 2018/0234225) in view of Park et al. (US 2020/0146037), and further in view of Myung et al. (US 2019/0261356).
Regarding claim 32, Yokomakura in view of Park discloses all of the subject matter of the claimed invention except that the processing circuitry is further to receive a number-of-PRB parameter for PUCCH format 2 or a number-of-PRB parameter for PUCCH format 3 to be used with the pucch-CSI-ResourceList or the multi-CSI-PUCCH-ResourceList.

Thus, it would have been obvious to one of ordinary skill in art before the effective filing date of the invention to implement the technique as taught by Myung in to the invention of Yokomakura in view of Park in order to efficiently allocate and indicate the PUCCH resources.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. (US 2018/0234225) in view of Park et al. (US 2020/0146037), and further in view of Akkarakaran et al. (US 2019/0158332).
Regarding claim 49, Yokomakura in view of Park discloses all of the subject matter of the claimed invention except that the multiplexed UCI is carried by a number of physical resource blocks (PRBs) with indices that can be factorized into the form 2^i.3^j.5^k, with i,j,k being integers.
Akkarakaran, from the same or similar fields of endeavor, discloses or suggests that the multiplexed UCI is carried by a number of physical resource blocks (PRBs) with indices that can be factorized into the form 2^i.3^j.5^k, with i,j,k being integers (see at least paragraph 34).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Akkarakaran in to the invention of Yokomakura in view of Park in order to limit the complexity of DFT spreading.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/19/2021